Citation Nr: 0316186	
Decision Date: 07/16/03    Archive Date: 07/22/03

DOCKET NO.  00-07 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a left eye disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran had verified active duty from January 1977 to 
April 1979.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision entered in 
July 1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York, in which it was determined 
that new and material evidence had been presented to reopen 
the previously denied claim for service connection for a left 
eye disorder, but that a denial of the reopened claim was 
warranted on the merits.  By its decision, dated in March 
2001, the Board likewise found that new and material evidence 
had been submitted to reopen the claim and it remanded the 
matter to the RO for further development.  Following the RO's 
completion of the requested actions, the case has been 
returned to the Board for additional review.


FINDING OF FACT

The veteran does not have a left eye disorder that originated 
in service or is otherwise the result of his military service 
or any in-service event.


CONCLUSION OF LAW

A left eye disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers upon the veteran or other 
claimant, as a matter of law, the right to compliance with 
the Board's remand order.  Moreover, the Court further held 
that the Board itself errs when it fails to ensure compliance 
with the terms of its remand.  Id.  

As set forth above, this matter was remanded by the Board to 
the RO in March 2001 so that additional development actions 
could be accomplished in conjunction with the veteran's 
reopened claim for service connection for a left eye 
disorder, and it appears that all of the actions sought by 
the Board were fully accomplished.  Neither the veteran, nor 
his representative, contends otherwise.  Thus, no Stegall 
violation is found as would preclude an adjudication of the 
merits of the issue now before the Board.  

It is noteworthy that, while this appeal was pending, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000), was signed into law.  
The VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), and VA has issued 
regulations implementing the VCAA; specifically, 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2002).  The VCAA and the 
implementing regulations are liberalizing and are therefore 
applicable to the questions herein presented.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Under the changes effectuated, VA first has a duty to provide 
an appropriate claim form, instructions for completing it, 
and notice of information necessary to complete the claim if 
it is incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. 
§ 3.159(b)(2).  In this case, there is no issue as to 
providing an appropriate application form or completeness of 
the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, what part of that evidence is to be provided by the 
claimant, and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Here, 
the record reflects that the veteran has been fully apprised 
of the changes brought about by the VCAA, to include notice 
of what evidence is necessary to substantiate his claims, and 
of the VA's obligation to obtain all relevant evidence in the 
custody of a Federal department or agency.  The Board through 
its March 2001 remand ensured that compliance with the VCAA 
be undertaken and the RO is shown to have fully complied 
therewith as to the issue now under review.  As well, the 
veteran has been advised that it was his responsibility to 
either send medical treatment records from his private 
physicians regarding treatment for his claimed disorders, or 
to provide properly executed releases so that VA could 
request the records for him.  In this regard, it is noted 
that, pursuant to the RO's May 2001 request to identify his 
medical providers, the veteran in his May 2001 response cited 
only Dr. Hwang and a complete set of Dr. Hwang's treatment 
records has been obtained through the RO's efforts.  Based on 
the foregoing, the duties to notify the veteran of necessary 
evidence and of responsibility for obtaining or presenting 
that evidence have been fulfilled.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, examination and 
treatment records compiled by VA and non-VA sources have been 
obtained by the RO while the case remained in remand status.  
Prior thereto, and to the extent that the veteran has 
provided complete authorizations, his private medical records 
were obtained.  As well, multiple VA medical examinations 
have been conducted in connection with the issue now being 
considered.  As such, all duties involving the VA's duty to 
assist obligation have been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Factual Background

The veteran was given a comprehensive physical examination 
upon his entrance into active service in January 1977.  He 
reported a medical history of eye trouble that the examiner 
summarized as "needs glasses."  His eyes, ophthalmoscopic 
evaluation, pupils, and ocular motility were all found to be 
normal.  His vision was reported to be 20/20.

Service medical records indicate that in mid-August 1977 the 
veteran received a laceration above his left eye after he was 
hit by a breech block from a tank gun.  The veteran 
complained of blurred vision and examination noted 
discoloration and swelling above the left eye.  The 
impression was "simple laceration."  A subsequent vision 
examination found that the eyes, including the fundi, were 
within normal limits.

The veteran's eyesight was tested as 20/40 in May 1978.

In mid-September 1978, the veteran complained of belly pain.  
He reported that he had previously complained of dizziness, 
diplopia, and emesis with hematemesis in January 1978.  The 
assessment was of probable viral gastroenteritis.  In mid-
December 1978, the veteran complained of groin pain, blood in 
his urine, and dizziness.  He reported that his dizziness had 
started six days before and that he had a "black out" four 
days before.  It was noted that the veteran shared a room 
with a hepatitis patient.  The assessment was of possible 
hepatitis.

A separation examination was provided to the veteran in March 
1979, at which he denied any medical history of eye problems, 
frequent or severe headaches, dizziness or fainting spells; 
however, he did indicate he had suffered a head injury.  The 
examiner summarized this history as a mild 
concussion/laceration in 1978 with no sequelae.  On 
examination, his eyes, ophthalmoscopic evaluation, pupils, 
and ocular motility were all normal.  His vision was 20/30 in 
both eyes.  The list of summarized defects included defective 
vision.  The veteran was qualified for separation.

In July 1990, the veteran filed a claim for a left eye 
disability.  His complaints included black spots, coloration, 
headaches, and suspicion of glaucoma.  He asserted that his 
vision/eye problems were the result of the injury he 
sustained to his left eye during military service.

Private medical records dated from February 1988 to March 
1990 were received by the RO in September 1990.  An eye 
examination of February 1988 reported that the veteran was 
being seen for a routine refraction evaluation.  His 
corrected vision was 20/25 in the left eye.  The diagnoses 
were of myopia with mild astigmatism, and suspected glaucoma.  
An outpatient record of November 1989 noted the veteran's 
complaints of intermittent pain in his eyes, photophobia, 
watering, and headaches.  He indicated that these symptoms 
had started during the previous summer.  The impressions were 
of headaches possibly of ocular origin and a questionable 
increase in cupping.  In December 1989, complaints of watery 
eyes, occasional pus, and seeing colored spots were noted by 
the veteran.  The impressions were of a change in myopia and 
astigmatism.  The veteran was again seen in March 1990 and 
the outpatient entry noted an impression of suspected 
glaucoma.  In October 1990, a duplicate set of the veteran's 
outpatient records was received by the RO.

In January 1999, the veteran, in requesting that his claim 
for service connection for a left eye disability be reopened, 
claimed that he had suffered from headaches, blurred vision, 
and a loss of vision since his 1977 head injury.  Enclosed 
with this claim was a November 1998 letter from S. J. Hwang, 
M.D., who indicated that he had treated the veteran since 
September 1998.  He also reported having had the opportunity 
to examine the veteran and review the medical records from 
military service as well as those compiled postservice.  
Based thereon, a diagnosis of primary open angle glaucoma was 
noted.  Dr. Hwang opined that, in his expert medical opinion, 
the veteran's glaucoma was at least as likely as not the 
result of a blow to his head received in August 1977. 

A VA eye examination was afforded the veteran in March 1999, 
at which time he reported a history of an in-service injury 
in which he was hit on the left side of the head by a breech 
block on a tank gun.  He claimed that he fell and hit the 
right side of his head on a shell casing.  The veteran denied 
that this injury had resulted in unconsciousness, but 
asserted that the injury had knocked him "senseless."  He 
alleged that these injuries resulted in both eyes being 
swollen shut for a long period of time, and that his vision 
remained blurred for two months.  In 1979, he reported that 
he had been prescribed glasses for his complaints of 
headaches and poor vision.  He asserted that he had first 
been diagnosed with glaucoma in the mid-1980s.  

On examination, uncorrected vision in both eyes was 20/200.  
Corrected left eye vision was 20/25-2 J2.  The diagnosis was 
of open angle bilateral glaucoma.  The veteran failed to 
report for visual field examination.  The examiner wrote, as 
follows:

I disagree with the opinion that the 
glaucoma is at least [as] likely as not 
to be a result of the injury to the 
veteran's head in 1977 on the following 
bases:

1)  I am not aware of injury 
causing open angle glaucoma.

2)  I believe it is unlikely 
that injury would cause 
bilateral glaucoma of such 
symmetry both as to degree and 
appearance.

3)  This veteran is in a racial 
group prone to open angle 
glaucoma.

By action of the RO in July 1999, service connection was 
established for a scar of the left eyebrow.  

In a statement submitted by the veteran in August 1999, he 
asserted that he was not claiming that his in-service head 
injury resulted in glaucoma, but instead that his head 
injury, coupled with the traumatizing experiences soon after 
the injury, had resulted in optic nerve damage.  His 
traumatic experiences included being carried half a mile to 
an aid station after his head injury, receiving stitches, 
sleeping on an air mattress on the ground for two days, 
riding four to six miles in a truck over bumpy roads to 
return to his unit, and experiencing pain, swelling, and 
blood in his eyes for the following month.

In his substantive appeal of April 2000, the veteran claimed 
that his in-service head injury had resulted in a concussion 
and blurred vision.  He alleged that his complaints of 
dizziness and diplopia in September 1978 were evidence of 
ongoing residuals of his head injury.  The veteran contended 
that Dr. Hwang had based his opinion on an examination of his 
eyes and a review of his entire medical history.  It was 
asserted that as Dr. Hwang was an ophthalmologist, i.e., a 
specialist concerning vision problems, and the VA examiner of 
March 1999 failed to identify if he was such a specialist, 
then Dr. Hwang's opinion should be given more probative 
weight than the VA examiner's conclusions.

In reply to the RO's letter of May 2001, the veteran 
indicated that his only treatment for his eye condition had 
been received from Dr. Hwang.

Received by the RO in July 2001 were copies of the veteran's 
treatment records as compiled by Dr. Hwang from September 
1998 to January 1999.  Such records include the veteran's 
self-reported history of in-service head trauma affecting his 
eyes and the alleged prior diagnosis of glaucoma.  Dr. Hwang 
noted in September 1998 that the veteran had reported that 
his last visual field examination had occurred two years 
prior thereto and Dr. Hwang indicated that he would attempt 
to secure the record of that evaluation.  Otherwise, the 
treatment notes compiled from September 1998 to June 2001 do 
not specifically reflect that Dr. Hwang had the opportunity 
to review the veteran's service medical records or other 
records of treatment compiled after service.  

Pursuant to the Board's request, the veteran was afforded a 
VA eye examination in December 2001 by an ophthalmologist, 
whose curriculum vitae has been made a part of the record.  
Following his reported extensive review of the veteran's 
records and an ocular examination of the veteran, no 
astigmatic error of the veteran's left eye was found.  Review 
of prior records was noted to show a mild astigmatic error 
which was found to be most likely developmental in nature and 
was not found to be related to any in-service injury of the 
veteran or his service condition.  The presence of delayed 
open-angle glaucoma was likewise noted, and in the examiner's 
opinion, such was most likely not due to the in-service head 
injury or any other event occurring in service.  That opinion 
was based on the history surrounding the injury, the lack of 
direct eye trauma, and the nature of the veteran's delayed 
open-angle glaucoma underlying in both eyes in an Afro-
American male.  Further visual field testing was requested, 
but the veteran failed to report for such tests on the 
scheduled date of the test.  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1131.  

In order for service connection for a particular disability 
to be granted, a claimant must establish that he has such 
disability and that there is a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); see 
also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

While the veteran is correct that the presumption of 
soundness is applicable in this instance, based on the 
absence of any noted left eye disorder on a medical 
examination at service entrance, and that such presumption is 
not rebutted by evidence indicating that a left eye 
disability clearly and unmistakably preexisted service, the 
more persuasive evidence on file fails to denote the service 
incurrence of a left eye disorder.  See 38 U.S.C.A. § 1132 
(West 2002).  

There is no question that the veteran sustained an in-service 
head injury to include an August 1977 laceration above his 
left eye after being hit by a tank gun's breech block.  
Notably, however, while there were complaints of blurred 
vision, with examination noting discoloration and swelling 
above the left eye, no left eye abnormality was clinically 
shown at that time.  Subsequently compiled service medical 
records in no way identify any residual left eye disorder as 
a result of the August 1977 mishap.

Beginning in May 1978, there is an indication of a diminution 
in visual acuity, but without any linkage to the August 1977 
injury.  As well, defective vision was noted on the veteran's 
medical examination at the time of service exit.  However, 
defective vision caused by refractive error of the eye, as is 
the case with all congenital or developmental defects, is not 
a disease or injury within the meaning of applicable 
legislation providing for the award of VA compensation 
benefits.  38 C.F.R. § 3.303(c).  The myopia and astigmatism 
disclosed through postservice medical records are likewise 
refractive errors, although no such defect was noted by Dr. 
Hwang throughout his course of treatment of the veteran, or 
by either VA examiner in 1999 and 2001.  It is noteworthy 
that an astigmatic error was not shown on VA examination in 
December 2001, and prior evidence as to the existence of mild 
astigmatism was at that time noted to demonstrate its 
developmental origin.  Id.

The disability for which the veteran seeks service 
connection, i.e., glaucoma was first suspected in 1988, with 
diagnosis actually entered in 1998.  

As to the etiology of glaucoma, evidence favorable to the 
veteran's position is that furnished by Dr. Hwang, an 
ophthalmologist, who in November 1998 determined based on his 
examination, and review of service medical and other records, 
that glaucoma was at least as likely as not the result of in-
service head trauma occurring in August 1977.  

The negative evidence, however, is greater in numbers and 
quality.  It is provided by VA physicians, at least one of 
whom was an ophthalmologist.  More importantly, the evidence 
contrary to the veteran's argument is more persuasive than 
Dr. Hwang's, because unlike his opinion VA physicians 
supplied definite reasons in support of their conclusion that 
glaucoma was not of service origin.  Among the reasons cited 
were the absence of trauma to the veteran's eye in service; 
the failure of known medical data citing an injury as a cause 
of open angle glaucoma; the fact that the veteran had 
glaucoma of both eyes with symmetrical involvement involving 
each eye and it being unlikely that injury could have 
resulted in such symmetry; and the veteran being a member of 
a racial group prone to open angle glaucoma.  As the 
qualitative and quantitative evidence against the claim 
outweighs the medical opinion set forth by Dr. Hwang in 
support of the veteran's claim, the benefit-of-the doubt rule 
is not for application.  Service connection for a left eye 
disorder is denied.


ORDER

Service connection for a left eye disorder is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

